Citation Nr: 0614071	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-03 709A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather trauma, right hand.  

2.  Entitlement to service connection for residuals of cold 
weather trauma, left hand.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
body pain, facial bleeding, a shoulder condition, and other 
residuals of a fall.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Esq.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active military service from January 1954 to 
May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of cold weather trauma to the 
right hand are related to service.

2.  The veteran's residuals of cold weather trauma to the 
left hand are related to service.

3.  The veteran's body pain, facial bleeding, a shoulder 
condition, and other residuals of a fall, were not caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility.


CONCLUSIONS OF LAW

1.  The veteran's residuals of cold weather trauma to the 
right hand were incurred by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's residuals of cold weather trauma to the 
left hand were incurred by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).
  
3.  Compensation under 38 U.S.C.A. § 1151 for body pain, 
facial bleeding, a shoulder condition, and other residuals of 
a fall, is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Service Connection 

The veteran is claiming entitlement to service connection for 
residuals of cold weather trauma to the right hand and 
residuals of cold weather trauma to the left hand.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records are negative for any 
treatment for, or complaints of, his hands.  It is noted, 
however, that cold weather injuries are consistent with 
service in Korea during the period of time in question and it 
would appear that the RO has recognized this fact by virtue 
of the decision to grant service connection for cold weather 
injuries to the lower extremities.  

As for the post-service medical evidence, a July 2002 report 
from Howard Country Medical Clinic by a physician assistant 
which listed diagnoses of peripheral neuropathy both hands 
and legs, osteoarthritis, and dermatologic ulcer.  A 
September 2002 VA examination report noted that the veteran 
suffered cold exposure to his feet and fingers while 
stationed in Korea.  Service connection is currently in 
effect for cold weather trauma of the left and right lower 
extremities.  The diagnosis was old cold injuries to both 
hands and both feet with marked loss of sensation and 
paresthesias in all four extremities, with cold 
sensitization.  

Despite the absence of any evidence in the veteran's service 
medical records of treatment for, or a diagnosis of, cold 
weather trauma to the hands, the September 2002 VA 
examination report does relate the veteran's disability of 
his hands to his service in Korea.  Furthermore, there is no 
countervailing competent medical opinion of record.  
Therefore, based on the foregoing, and resolving all doubt in 
the veteran's favor, the claims are granted.

        II.  38 U.S.C.A. § 1151
 
The veteran filed a claim in July 2005 for compensation 
pursuant to 38 U.S.C.A. § 1151 for "body pain, facial 
bleeding, shoulder condition, other residuals of a fall 
suffered at the Grand Island, Department of Veterans Affairs 
Medical Center on December 22, 2004 and December 23, 2004."  

38 U.S.C. § 1151 states:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-

(A)	carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or
(B)	an event not reasonably foreseeable.  		
				
38 U.S.C.A § 1151 (West 2002).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The above provisions, 
codified at 38 C.F.R. § 3.361, were listed in the January 
2006 statement of the case.

The relevant medical evidence includes a December 22, 2004 VA 
nursing walk-in note, in which it was noted that the veteran 
indicated he had fallen on his face in the parking lot of a 
store where he was taking his eyeglasses for service.  A 
December 23, 2004 VA nursing outpatient note stated that the 
veteran reported having fallen down some stairs at home.  

Based on the foregoing, the preponderance of the evidence is 
against the claim.  The VA treatment reports above illustrate 
that the veteran's claimed injuries were not caused by VA 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  These VA treatment reports are in direct 
contradiction with the veteran's specific claim that he 
suffered body pain, facial bleeding, a shoulder condition, 
and other residuals of a fall at the Grand Island VA Medical 
Center on December 22, 2004 and December 23, 2004.  

As the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

					III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2005 letter informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection.  A July 2005 
letter informed the veteran of what the evidence needed to 
show in order to establish entitlement to compensation under 
38 U.S.C.A. § 1151.  The July 2005 and September 2005 letters 
also informed the veteran of VA's duty to assist him in 
obtaining evidence for his claims.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the July 2005 and September 2005 VCAA 
notice letters sent to the veteran specifically requested 
that the veteran send to VA any evidence in his possession 
that pertained to his claims.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Such was accomplished with regard to the claims 
of service connection for cold weather trauma for the right 
hand and left hand, and for the claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for residuals of cold weather trauma, 
right hand, is granted. 

Service connection for residuals of cold weather trauma, left 
hand, is granted.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for body 
pain, facial bleeding, a shoulder condition, and other 
residuals of a fall, is denied.    


REMAND

In view of the grant of service connection for residuals of 
cold weather trauma of the veteran's hands, the issue of 
entitlement to TDIU is remanded in order that the RO may 
assign disability evaluations for these disabilities prior to 
Board's adjudication of this issue, and adjudicate the TDIU 
issue in view of the grants of service connection for 
residuals of cold weather injuries of the hands.  In the 
instant matter, the veteran's combined disability evaluation 
is 80 percent.      

Additionally, although the February 2002 and August 2002 VCAA 
notice letters informed the veteran of what the evidence 
needed to show in order to establish entitlement to TDIU, the 
letters did not inform the veteran of VA's duty to assist him 
in obtaining evidence for his claim.  Nor did the letters 
inform him of how VA determines the effective date of awards 
or request that he submit to VA any evidence or information 
in his possession that pertained to his claim.      
  
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA letter 
regarding the issue of entitlement to 
TDIU which informs him of VA's duty to 
assist him in obtaining evidence for his 
claim, informs him of how VA determines 
the effective date of awards, and 
requests that he submit to VA any 
evidence or information in his possession 
that pertains to his claim.      
  
2.  Subsequent to the issuance of the 
above-directed VCAA letter and the 
assignment of disability evaluations for 
the veteran's residuals of cold weather 
trauma of the left hand and residuals of 
cold weather trauma of the right hand, 
readjudicate the claim of entitlement to 
TDIU.  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


